     Case 1:19-cv-11862-PBS Document 15 Filed 09/16/19 Page 1 of 2




 1   Madhuri Trivedi,
     ATTN: Women Who Code
 2   44 Tebama St, 5th Ffoor, San Francisco, CA 94105
     Fax: 708-778-4859 Phone: (650)242-5135
 3   Email: orangeinc@protonma ilco m

 4
                                       U.S. DISTRICT COURT
 5
                        FOR THE DISTRICT OF MASSACHUSETTS
 6
      Madhuri Trivedi                                    Case No.:
 7
                                                              l:19-cv-11862-PBS
 8
                      Plaintifi^
                                                                                                 ;'.r O'y
 9             V.                                                                                           CO    o
                                                                                                            rn    I—
                                                                                                            -o    m
                                                         Proof of service
10
                                                                                                —'EE        CN
                                                                                                                  corjn
11                                                                                              -nl-j
                                                                                                            -o    o ,' 0
                                                                                                                  •~n
12    General Electric et al.
                                                                                                C/3r—
                                                                                                                  O
                                                                                                                  m
13                                                                                                          rs3

                      Defendants.
14
                                           PROOF OF SERVICE
15

16   I hereby certify that a true and correct copy of summons, conplaint, exhibits were served

17   through process servers fer each and all defendants.
18
     GE, GE Healthcare, GE board of directors and Lany Gulp were served on 9/9/2019.
19
     Mike Swinford was served on 9/11/2019.
20
     Foley and Mansfield lawfirm was served on 9/10/2019.
21

22   Fragomen was served on 9/11/2019.

23   Jenny Schrager was served on 9/11/2019.
24
     Carl Conrath was served on 9/13/2019.
25

26   Please find attached aflBdavits fi*om process servers.
27
     Respectfiilly Submitted,
28
     Page - 1 -of 2                                           Trivedi   v. General Electric et. al
Case 1:19-cv-11862-PBS Document 15 Filed 09/16/19 Page 2 of 2
